Filed 4/22/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 87







Ronald Eugene Parizek, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140356







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Richard L. Hagar, Judge.



AFFIRMED.



Per Curiam.



Mark T. Blumer, Assistant City Attorney, P.O. Box 7340, Fargo, N.D. 58106, for petitioner and appellant; submitted on brief.



Christene A. Reierson, Assistant State’s Attorney, P.O. Box 5005, Minot, N.D. 58702-5005, for respondent and appellee; submitted on brief.

Parizek v. State

No. 20140356



Per Curiam.

[¶1]	Ronald Eugene Parizek, Sr. appeals from a district court order denying his application for postconviction relief.  Parizek pled guilty to and was convicted of three counts of delivery of marijuana, class B felonies, and driving under suspension, a class B misdemeanor.  Parizek applied for postconviction relief, arguing he had received ineffective assistance of counsel.  The district court held an evidentiary hearing and denied his application.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court’s findings of fact are not clearly erroneous and the court did not err in determining Parizek failed to establish ineffective assistance of counsel.

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom